NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limite d. R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-2859-15T3

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

OSCAR DEJESUS, a/k/a
OSCA DEJESUS,

           Defendant-Appellant.


                    Argued May 31, 2018 – Decided October 5, 2018

                    Before Judges Alvarez and Geiger.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Cape May County, Indictment No. 14-11-
                    0951.

                    Elizabeth C. Jarit, Assistant Deputy Public Defender,
                    argued the cause for appellant (Joseph E. Krakora,
                    Public Defender, attorney; Elizabeth C. Jarit, of counsel
                    and on the briefs).

                    Gretchen A. Pickering, Assistant Prosecutor, argued the
                    cause for respondent (Jeffrey H. Sutherland, Cape May
                    County Prosecutor, attorney; Gretchen A. Pickering
              and Julie H. Mazur, Assistant Prosecutor, of counsel
              and on the brief).

PER CURIAM

         Tried by a jury, defendant Oscar DeJesus was convicted of first-degree

robbery, N.J.S.A. 2C:15-1(a).1 After denying his motion for a new trial, the trial

judge sentenced defendant on January 29, 2016, to a sixteen-year state prison

term subject to eighty-five percent parole ineligibility. See N.J.S.A. 2C:43-

7.2(a). Defendant appeals his conviction. We reverse and remand for a new

trial.

                                        I.

         At approximately 8:50 p.m. on September 5, 2014, a man wearing a

bandana or do-rag completely covering his hair and a handkerchief around his

neck, went to the counter at a Family Dollar store. He asked an employee,

Tiffany Tomsich, about the cost of a pack of cigarettes. After she responded,

she said the man "put his hands in his pockets like he's going to get money and

then he brings his hand up underneath his shirt and says he's going to make it

easy, just give me all your money." Tomsich asked Leticia Grant, a co-worker,

to open the register. When Grant questioned Tomsich about the request, the



1
 The State moved for the dismissal of a first-degree conspiracy charge, N.J.S.A.
2C:15-1(a) and N.J.S.A. 2C:5-2(a)(1), prior to the commencement of trial.

                                        2                                 A-2859-15T3
man interjected: "it was for him to have the money." He lifted up his shirt, and

showed the women the handle of a gun.

      While Grant was opening the register, the robber told her to hurry because

he had "someone waiting" for him. After he was given the money from the

register drawer, he asked for the larger bills. Tomsich explained that she could

not override the time delay in the safe where they were kept. The man then

grabbed the rolls of change out of the drawer and left. Tomsich and Grant locked

the doors to the store, ran to the rear, and Tomsich called police. Middle

Township Police Officer Leonard Larkin arrived first.

      Tomsich described the suspect as approximately her height, five foot

seven, and "either light-skinned [African-American] or Puerto Rican," or

"maybe mixed." Grant said the suspect was "maybe five four, five," skinny, and

either Hispanic or a "light-skinned [African-American] male."

      Police investigators obtained the surveillance video from a department

store located to the east of the Family Dollar. At 8:18 p.m., the video depicts a

man wearing black pants, a black t-shirt, and black shoes with white soles who

is heading towards the Family Dollar. He is seen walking away from the store

at 8:22 p.m. About five minutes later, a white work van with a rear window and

a ladder rack drives past the parking lot; none of the vehicle's occupants could

be seen in the video.

                                        3                                A-2859-15T3
      At 8:47 p.m., a person wearing black pants, a black hooded long-sleeve

shirt, and black shoes with white soles, is seen on tape heading towards the store.

Most of the person's head, the back of his neck, lower chin and throat are

covered. Moments later, a white van with a ladder rack is seen driving down

the street. The person jogs away from the store at 8:53 p.m., and a white van

drives past at 8:56.

      Middle Township Police Department Detective Kenneth Martin testified

that the man wearing a short-sleeve shirt was similar in height to the person

identified as the suspect. Both wore black pants, similar sneakers, and walked

in a similar fashion. Martin said that the first person on the video was not

considered a suspect, however, because of differences in his appearance from

defendant.

      When Middle Township Corporal Gino Castellano canvased the area for

eyewitnesses, he recalled that a few weeks prior he had stopped a white work

van with ladder racks. Christopher Tracy, a Caucasian, was the driver, and

defendant, who is Hispanic, was his passenger. Castellano informed Martin

about the stop.

      Martin retrieved the incident report, and entered the van's license plate

into an automatic license plate reader. Hours before the robbery the van had

been driven near the Family Dollar store twice.

                                         4                                 A-2859-15T3
      The van was eventually located in the parking lot of a retail establishment.

Tracy consented to a search, but officers found nothing of evidential value.

Although defendant had been in the area all day, he denied being involved in the

robbery.

      After meeting defendant, Martin created a photo array that included

defendant's picture. Middle Township Police Detective Giacomo Trombetta was

assigned to show the photo array to the employees because he was unfamiliar

with the investigation.

      Martin and Trombetta went to Grant's house, where Trombetta displayed

the array to Grant while Martin "tried to corral" Grant's child. Grant covered up

the hair and neck on each photo in order to focus on the area of the face "from

the nose and above up to the lower end of the forehead." Grant testified that she

chose the second photo of the array, but she did not sign the picture on the back.

      Martin asked Grant if the picture depicted the person who committed the

robbery. He also asked if she was "a little thrown off" because of the hair, and

whether "everything else looked like him." Grant said that it did, and Martin

responded with "okay. Sounds good." Grant said she was seventy-five percent

certain of her identification.

      The officers presented the array to Tomsich while she was working at the

store. She too chose the second photo, defendant's picture, and was not asked

                                        5                                 A-2859-15T3
to sign the back. She said she was "unsure at first" of her choice because t he

person in the photo had "poofy" hair, while the robber's head was covered. Her

level of certainty was an "eight or nine out of ten." Trombetta sound recorded

both identifications.

      At trial, the prosecutor showed defendant's photograph, taken from the

array, to the employees, and they confirmed that it was the photo they had

selected of the robber. The prosecutor also showed them defendant's arrest

photo, and they agreed that it depicted the robber, and that his appearance in that

photo was the same as his appearance when he robbed the store.

      After the second employee's testimony, the prosecutor stated, "[l]et the

record reflect that the witness, on the stand, has in-court identified [defendant's

arrest photo] as the person that robbed" the store.

      Grant testified that during the incident she "blacked out," meaning her

mind kept "leaving and want[ed] to get out of there," which was "worse" than

having a panic attack. She also testified that she pulled a customer who was in

the store to the back with her and Tomsich. Tomsich did not recall anyone else

being present at the time. When he arrived, Larkin did not see anyone other than

the two employees. We describe additional portions of the trial testimony,

counsel's objections, and the court's charge in the relevant sections of the

opinion.

                                         6                                 A-2859-15T3
On appeal, defendant raises the following points:

      POINT I
      THE     DEFENDANT'S     RIGHTS      TO
      CONFRONTATION AND DUE PROCESS WERE
      REPEATEDLY VIOLATED BY THE ADMISSION
      OF OUT-OF-COURT STATEMENTS MADE BY A
      NON-TESTIFYING   WITNESS,   AND     BY
      ADDITIONAL TESTIMONY FROM THE OFFICERS
      THAT THEY HAD BEEN PROVIDED WITH
      INFORMATION LINKING THE ROBBER TO THE
      VAN.

      POINT II
      THE POLICE OFFICERS GAVE THEIR OPINION
      ABOUT THE KEY ISSUES RELATING TO THE
      DEFENDANT'S GUILT, SUPERSEDING THE ROLE
      OF THE JURY AND DENYING DEJESUS DUE
      PROCESS AND A FAIR TRIAL.

      POINT III
      PROSECUTORIAL MISCONDUCT PERMEATED
      BOTH      THE TRIAL    TESTIMONY AND
      SUMMATION, DENYING DEFENDANT DUE
      PROCESS AND A FAIR TRIAL.

            A.    The     prosecutor      highlighted     the
            "seriousness" of the offense, stoking fear in the
            jury.

            B.    The prosecutor asked questions in order to
            arouse sympathy for the victims, and urged the
            jury to give the victims the credibility that they
            "deserve".

            C.    The prosecutor elicited testimony, and
            repeated during summations, that the prior motor
            vehicle stop involving DeJesus was because of
            "suspicious" behavior.

                                 7                               A-2859-15T3
    D.    The prosecutor implied that "guilty beyond
    a reasonable doubt" was the equivalent of 75%
    probability, and falsely stated that the witnesses
    had "no doubt" that the defendant was the robber.

    E.    The prosecutor argued that the defendant
    purposefully tried to deceive the jury by changing
    his appearance.

    F.    The prosecutor urged the jury to "do your
    job" and return a guilty verdict, while getting into
    defendant's personal space and pointing at him.

POINT IV
THE IMPROPER ADMISSION OF THE WITNESSES'
ON-THE-STAND "IDENTIFICATIONS" USING THE
DEFENDANT'S ARREST PHOTO AND THE
OMISSION       OF      RELEVANT  SYSTEM
VARI[]ABLES FROM THE JURY INSTRUCTION
DENIED DEJESUS DUE PROCESS AND A FAIR
TRIAL. (Not Raised Below).

POINT V
AFTER THE JURY SENT OUT A NOTE THAT
THEY WERE 11 TO 1 AND COULD NOT REACH A
CONSENSUS, THE JUDGE'S INSTRUCTION
DISCUSSING THE LENGTH OF THE TRIAL AND
THAT A SUBSTANTIAL AMOUNT OF EVIDENCE
HAD BEEN PRESENTED WAS COERCIVE AND
INTRUDED UPON THE JURY'S DELIBERATIVE
FUNCTION.

POINT VI
THE CUMULATIVE IMPACT OF THE ERRORS
DENIED DEJESUS DUE PROCESS AND A FAIR
TRIAL. (Not Raised Below).




                          8                                A-2859-15T3
            POINT VII
            RESENTENCING IS REQUIRED BECAUSE THE
            PROSECUTOR URGED THE JUDGE TO CONSIDER
            ALLEGED EVIDENCE OF GUILT NOT ADMITTED
            AT TRIAL AND BECAUSE THE COURT
            IMPROPERLY CONSIDERED THE DEFENDANT'S
            FAILURE TO ADMIT GUILT IN AGGRAVATION.

                  A.    Because the prosecutor urged the judge to
                  consider supposed evidence, not admitted at trial,
                  of the defendant's guilt in imposing a sentence,
                  resentencing is required to ensure that this
                  extraneous information did not impact the court's
                  sentencing determination.

                  B.    Consideration of the defendant's failure to
                  admit guilt in finding aggravating factor three
                  violated DeJesus' rights under the Fifth
                  Amendment and state privilege against self-
                  incrimination.

                                       II.

      When error is not brought to the attention of the trial court, we will not

reverse unless the appellant shows "plain error"—error "clearly capable of

producing an unjust result." R. 2:10-2. If the error was objected to or otherwise

brought to the attention of the trial court, the same standard ultimately applies

notwithstanding it being called "harmful error." It must be error clearly capable

of producing an unjust result. State v. Castagna, 187 N.J. 293, 312 (2006)

(stating that the court "will disregard any error or omission by the trial court

unless it is of such a nature as to have been clearly capable of producing an


                                        9                                A-2859-15T3
unjust result.") (internal citations and quotations omitted).      If the error is

harmless, it will be disregarded by the court. State v. Macon, 57 N.J. 325, 333

(1971) ("except in extraordinary circumstances, a claim of error will not be

entertained unless it is perfectly clear that there was actually was error").

      The prospect of an unjust result must be "sufficient to raise a reasonable

doubt as to whether the error led the jury to a result it otherwise might not have

reached." Id. at 336. Even an error of constitutional dimension will not be

considered harmful unless it contributed to the verdict. State v. Gillespie, 208

N.J. 59, 93 (2011) (finding that admission of other crimes was harmless because

of the independent overwhelming evidence of guilt); State v. Slobodian, 57 N.J.

18, 23 (1970). The burden is on the State to prove by a reasonable doubt that the

error did not contribute to the verdict. State v. Cabbell, 207 N.J. 311, 338

(2011).

                                        III.

      Defendant contends that the State "elicited testimony that the officers had

concluded that 1) the white van was involved in the robbery, 2) [defendant]

matched the description of the suspect provided by [Grant and Tomsich], 3)

[defendant's] appearance at the time of trial was different than his arrest photo,

and 4) the police had probable cause that [defendant] committed the crime."

Some of this information came from a non-testifying witness.            Defendant

                                        10                                  A-2859-15T3
maintains that as a result, defendant "was denied his right to due process and a

fair trial, requiring reversal."

      At trial, the prosecutor asked Sweitzer to recount his interviews of the

victims at the scene, to which defense counsel objected.            After the court

sustained the objection, the prosecutor continued with his questioning. This

time the officer named Brandon Kane, an eyewitness who could not be located

before trial:

                Q.    Okay. Now, what else did you learn while you
                were there?

                A.    More of what the -- the victim?

                Q.    Yeah.

                A.    Um --

                Q.    Not -- not what the victim said.

                A.    Okay.

                Q.    You were just talking about what Fiori had told
                you; what else did you learn?

                A.   Okay. Mr. -- Sergeant Fiori stated that a --
                Brandon came –

      Defense counsel again objected. The prosecutor continued:

                Q.     Did you -- did you learn anything else before you
                left that area?

                A.    Yes, I did.

                                          11                                A-2859-15T3
           Q.    And what did you learn?

           A.     I learned that a possible suspect ran by a possible
           -- a witness, matching the description of the suspect that
           was involved with the investigation at Family Dollar.
           That suspect ran by the witness on Hirst Avenue, which
           is east of Family Dollar. Get into a passenger side --
           passenger side of a white work van, with ladder racks.

     Defense counsel objected a third time, but the trial judge ruled the

testimony was admissible in order to clarify the reason the officers had

continued to investigate. The prosecutor proceeded:

           Q.    Now, Detective, before leaving the Family Dollar
           that evening, did you develop some information about
           a white van in the area?

           A.    Yes, I did.

           Q.    And a white van with a -- was there anything
           different about that white van?

           A.    That white van had -- was a work van, Ford work
           van. It had windows on the back and then on the
           passenger side, with ladder racks. And the first two
           characters were X8.

     Later, the prosecutor elicited a statement from Sweitzer as follows:

           Q.    There is another area that is marked on that map
           S-7, and it's 206 Hirst Avenue. Can you explain to the
           ladies and gentlemen of the jury why that is marked,
           and how that became part of this investigation?

           A.    Okay. When I was provided information from a
           possible witness of what had occurred, that he


                                      12                                A-2859-15T3
             witnessed the suspect get into this white van -- can I get
             up and --

             Q.    Yeah, get up and show that. And focus in on --
             think you talked about a white van, focus in on the
             white van.

             A.    The witness this -- sorry. The witness I spoke to
             stated he was traveling down Hirst Ave., when a
             suspect matching the description of the Family Dollar
             ran by him; he got into a white van in the area. At that
             time --

      Defense counsel immediately objected, pointing out that the missing

witness was the source for the partial license plate. Outside the presence of the

jury, the judge instructed the officer to not give hearsay testimony.

      Nonetheless, the prosecutor posed the following question to Sweitzer,

who repeated the information supplied by Kane, without attribution:

             Q.     And can you explain to the ladies and gentlemen
             of the jury, why this particular photograph [of the van]
             has any relevance to this investigation, if anything at
             all?

             A.    From the information that I've gathered, this
             vehicle was seen in the area.

Sweitzer later explained that his attention was drawn to the white van seen on

the video because of "information that was provided."

      The court gave the jury the following instruction with regard to that

testimony:


                                        13                                A-2859-15T3
                  So right now I'm going to give you a limiting
            instruction regarding some statements made by the last
            witness, Detective Sweitzer.

                   While Detective Sweitzer was testifying you
            heard him make statements describing what another
            person told him. Specifically, Detective Sweitzer
            testified regarding statements by an unidentified person
            regarding the white van and some other information
            that you heard.

                  I have to rule -- I have already ruled that is not
            evidence in this case. In other words, what the other
            person told Detective Sweitzer is not evidence.

                   So I have to just order you to disregard that
            particular testimony. I know sometimes once you hear
            something it's hard to forget it, but I have to tell you
            that that's not evidence, it cannot be considered by you.
            When you ultimately deliberate on this case it should
            play no part whatsoever in your deliberations.

                   Can everybody follow that instruction?

                   Let the record reflect everybody has answered
            yes.

      Castellano also testified. He said that after speaking to "some people,"

and "information" that he received on the scene, he remembered the motor

vehicle stop of the white van. The court denied defendant's motion for a mistrial,

made the following day, based on the officers' references to Kane and the

information he gave them.




                                       14                                 A-2859-15T3
      Defendant now argues that the curative instruction was insufficient. He

alleges it was not inclusive, not "firm, clear, and accomplished without delay."

State v. Vallejo, 198 N.J. 122, 134 (2009). He further contends that by the time

the instruction was given, the jury could not have identified which testimony

they were being told to ignore.

      A detailed discussion of State v. Branch, 182 N.J. 338 (2005) is warranted.

In Branch, "[t]he State's case rested primarily" on the identification of two

eyewitnesses to a burglary. Id. at 346-47. In that case, the victims' description

of the burglar significantly varied in terms of height, complexion, age, and facial

hair from defendant's appearance at the time of the crime. Id. at 345. The

witnesses selected defendant's photograph from an array that included men with

facial hair even though they had described the burglar as having either no facial

hair or light facial hair. Ibid.

      In Branch, the defendant alleged that the detective's testimony violated

the Bankston principles in that the detective said more than just that he acted

"based on information received." The State responded that the explanation was

necessary in order for the jury to understand the detective "did not proceed with

the photographic identification in an arbitrary manner." Branch, 182 N.J. at 347.

The Court, relying in part on State v. Bankston, 63 N.J. 263 (1973), reversed the

conviction. The Court stated:

                                       15                                  A-2859-15T3
            Both the hearsay rule and the right of confrontation
            protect a defendant from the incriminating statements
            of a faceless accuser who remains in the shadows and
            avoids the light of court. There was no legitimate need
            or reason for [the detective] to tell the jury why he
            placed defendant's picture in the photographic array.
            The only relevant evidence was the identification itself.

            [Id. at 348.]

The Court held the hearsay testimony violated defendant's federal and state

rights to confrontation as well as the rules of evidence. "[A] police officer may

not imply to the jury that he possessed the superior knowledge, outside the

record, that incriminates the defendant." Id. at 351. The crucial evidence was

"whether the officer fairly arranged and displayed the photographic array and

whether the witness made a reliable identification." Id. at 352.

      In violation of the principles enunciated in Branch, here, the jury was told

that Kane was the source of the information regarding the presence of the white

van in the vicinity at the approximate time of the crime and the partial license

plate number. Because of Kane's statement, about which the jury was told,

Castellano connected the van in the video with his prior stop of a similar vehicle

in the area. That vehicle had a passenger who in some respects was similar to

the description of the assailant in this case. Thus the jury heard information

from a faceless witness placing the van at the scene, which they then heard the

police connected to the van on the video, and the van's passenger to defendant.

                                       16                                 A-2859-15T3
      The testimony violated the principles enunciated in Bankston and Branch.

The testimony was also hearsay and not admissible under any exception to the

hearsay rule. The references to the information provided by Kane should have

been excluded, were not, and were clearly prejudicial to defendant. While the

judge's instruction was tailored to the improper testimony by Sweitzer, it did not

address Castellano. In any event, it could not have ameliorated the prejudicial

effect of important information, relied on by police, coming from an uncalled

witness. The State's case hinged on that first piece of information , which was

inadmissible hearsay.

                                       IV.

      A police officer testifying as a lay witness may only relate fact testimony,

"set[ting] forth what he or she perceived through one or more of the senses."

State v. McLean, 205 N.J. 438, 460 (2011); N.J.R.E. 701. "Fact testimony has

always consisted of a description of what the officer did and saw," but "includes

no opinion, lay or expert, and does not convey information about what the officer

'believed,' 'thought,' or 'suspected,' but instead is an ordinary fact-based

recitation by a witness with first-hand knowledge." McLean, 205 N.J. at 460.

      Only when an officer is properly qualified as an expert may he "explain

the implications of observed behaviors that would otherwise fall outside the

understanding of ordinary people on the jury."       Id. at 460. Even experts,

                                       17                                 A-2859-15T3
however, may not "opine directly about a defendant's guilt or innocence" and

should "refrain from mimicking the precise language of a statute, to the extent

possible, to avoid offering legal conclusions." State v. Sowell, 213 N.J. 89, 103

(2013). The risk of undue prejudice as a consequence of improper opinion

testimony "could be significant if the expert witness is one of the investigating

officers and also offers an opinion on the ultimate issue in the case. McLean,

205 N.J. at 454 (citation omitted).

      On this point, defendant refers to the following portions of the record

regarding the identification of the van:

            Q.    Looking at those photos based on your
            investigation, is there any relationship, or anything
            relevant about these photos?

            A.    Yes, it -- yes, there is.

            Q.    Explain to the ladies and gentlemen of the jury
            what the relevance is?

            A.      Okay. The bottom right still photo, the time is
            8:47, approximately 8:47. Right after that video, or that
            shot is taken -- let me see time-wise. Right before that
            -- that time the suspect enters -- or walks by the
            surveillance video at Aaron's, which is also at 8:47. At
            the top left is a surveill -- I'm -- okay. Yes, so the top
            left is at 8:53 is the suspect leaving the area of Family
            Dollar. And the photograph to the top right is at, again,
            another photograph from Hirst Ave. at 8:56.




                                        18                               A-2859-15T3
               Q.    So based on the information you had gathered,
               and from your training and experience as an officer, did
               you -- did you come to any ideas or conclusions?

               A.    Yes, I did.

               Q.    And what was that?

               A.    That this     vehicle       was   involved   in   an
               investigation.

                     ....

               Q.    I'm going to ask you this. Based on the time
               signatures and what you had learned on the spot, did
               this white van become at least a vehicle that was of
               interest to you as a law enforcement officer?

               A.    At that time, yes it did.

Defendant's attorney objected to the testimony that the white van was connected

with the crime, which objection was overruled.

      The officers also opined that the description of the suspect matched

defendant's appearance. Both Sweitzer and Martin were asked if defendant

became a suspect based on the victims' description. Sweitzer answered a direct

question on the subject in the affirmative.            Martin explained he included

defendant in the photo arrays because defendant "match[ed]" the description of

the suspect.

      As the Court has ruled, an officer's testimony cannot include an "opinion,

lay or expert" and must not "convey information about what the officer

                                          19                                A-2859-15T3
'believed,' 'thought' or 'suspected . . . .'" State v. McLean, 205 N.J. 438, 460

(2011).    The officers' testimony, to which defense counsel unsuccessfully

objected, falls within the prohibition of State v. Lazo, 209 N.J. 9 (2012).

        In Lazo, the Supreme Court reversed a conviction based on a police

detective's testimony that a defendant "closely resembled" a composite sketch

of a suspect made pursuant to a criminal investigation. Id. at 24. The Court

held that his "testimony had no independent relevance, it merely served to

bolster the victim's account." Ibid. The problem with such testimony is that it

corroborates a civilian witness's identification with support from an official,

when the officer himself did not perceive the identifying characteristics of the

actor. Ibid. Sweitzer and Martin's reasons for including defendant's photo in

the array were both irrelevant and highly prejudicial. Id. at 15.

        Here, where the eyewitnesses to the crime could only identify the suspect

solely from around the eye area because his head and the lower part of his face

were covered, the potential for prejudice is heightened.         In this case, the

connection between defendant and the crime was attenuated, and the

identification based on a relatively minimal viewing of a portion of the man's

face.

        Additionally, the officers testified that defendant's appearance differed at

trial from the time of his arrest. Martin said that his hair was "braided as

                                         20                                 A-2859-15T3
opposed to being loose here in these photographs. His eyebrows appear to be

trimmed, and he has some -- it looks like he has -- he's clean shaven here and he

may have some facial hair today." This opinion added a gloss to the victim's

description. The jury itself could determine if defendant's appearance differed

from the photographs taken at the time of his arrest, from the photo included in

the array, and from the victim's description.

      Martin opined that he did not arrest defendant until such time as he had

"probable cause[,]" and defined the term as meaning "51 percent." He went on

to explain that after the victims had made their identifications, the police had

probable cause to make an arrest. This testimony was also unnecessary and

improper. Although stating that he believed he had probable cause for arrest

was not, strictly speaking, an opinion on the ultimate issue, it could have

certainly been heard by the jury as such an opinion.

      The officers testified to more than facts. They were asked to express their

beliefs and thoughts.    The risk of undue prejudice from this testimony is

substantial. See McLean, 205 N.J. at 454.

                                       V.

      Prosecutorial misconduct will not be grounds "for reversal of a criminal

conviction unless the conduct [is] so egregious that it deprived the defendant of

a fair trial." State v. Ramseur, 106 N.J. 123, 322 (1987). The prosecutor's

                                       21                                A-2859-15T3
conduct must have been unquestionably improper, and must have significantly

prejudiced defendant's right to have a jury evaluate the merits of his defense.

State v. Timmendequas, 161 N.J. 515, 575 (1999).

      In determining whether a prosecutor's misconduct is sufficiently

egregious, a court must look at 1) whether defense counsel made proper and

timely objections to the improper remarks; 2) whether the remarks were

withdrawn; and 3) whether the court ordered that the remarks be stricken from

the record and instructed the jury to disregard them. State v. Frost, 158 N.J. 76,

83 (1999). In this case, defendant's argument is anchored in the prosecutor's

questioning of the witnesses, not just closing remarks.

      The objected-to testimony includes the prosecutor asking Sweitzer, "on a

scale of zero to ten in terms of police seriousness, where would this rank in your

experience and training?" The officer responded that since they did not know if

the suspect was in the area carrying a weapon, he considered this matter quite

serious, "probably I would say a ten." Ibid. Another officer was also asked to

"rate" the seriousness of this incident, and said that the matter was "anywhere

from an eight to a ten." This testimony was irrelevant and prejudicial.

      Furthermore, the prosecutor asked Grant questions intended to highlight

the emotional consequences of the robbery.          During her testimony, the

prosecutor asked if she had children, to which she responded "[s]ix."         The

                                       22                                 A-2859-15T3
prosecutor then asked, "[d]id that thought pop into your head when he said he

was going to pop you?" Grant responded affirmatively. The following exchange

occurred:

             Q: Now, you did say you "blacked out", I mean, you
             didn't black out and go on the ground, right?

             A: Right.

             Q: And it wasn't completely black?

             A: Right. It was just in my head, I was – I just see my
             kids at – at moments, then I would come back and
             would just see my kids again.

             Q: And why were you seeing the kids at that moment?

             A: I didn't think I was going to make it out of there.
             And they . . . were the only things I could think about.

The prosecutor also asked her whether she ever told her children about the

robbery, to which she responded in the negative. Grant said she no longer

worked in retail because the event was so traumatic.

      Defendant argues that the prosecutor in closing impermissibly focused on

the virtues of the victims and the emotional toll of the trial itself. The prosecutor

said, for example, that Grant was "brave [to] come here and tell [the jury] her

story of the terrorization that those two women went through at [defendant's]

hands." The prosecutor also said: "it's an ID case built around these two women,



                                        23                                   A-2859-15T3
one who told you that they love their job and couldn't do it again, who told you

we still have not told our children." He added:

            I'm going to ask you to give them the credibility and the
            believability that they deserve because they went
            through something that nobody should have to go
            through. Nobody who is working at ten of 9 [sic] with
            six kids, for one, and three at home, should through that
            for $150 -- $200. That's what they did. And they told
            you he did it.

      Defense counsel did not object to these questions or to the comments made

in summation. Although some of the testimony was no doubt appropriate in that

the employees, to satisfy the statute, arguably needed to describe the effect of

the robbery, additional details were irrelevant, and designed to do nothing more

than present them in a sympathetic light.         Questioning intended to elicit

sympathy has no place in a fair trial. See State v. Rivera, 437 N.J. Super. 434,

463 (App. Div. 2014).

                                      VI.

      Defendant also contends that Castellano made reference, to his detriment,

to defendant being involved in an earlier suspicious stop in an analogous

argument to the claim prior bad acts were improperly introduced. See N.J.R.E.

404(b). The prosecutor said in summation that the white van was "initially

stopped for suspicious behavior, they were let go, the defendant was a passenger

in it." In addition to his argument that the characterization was prejudicial and

                                      24                                 A-2859-15T3
improper, defendant also contends it was in direct conflict with a pretrial

stipulation that the jury would be informed of the prior stop, but told that they

should not "consider such contact with the police as prejudicing [defendant] in

any way."

      The questioning complied with that stipulation—Castellano was not asked

for the reasons for the stop nor did the prosecutor suggest it was attributable to

any wrongdoing on the part of defendant. Castellano, however, when asked if

he was "involved in a motor vehicle stop of what type of vehicle?" replied, "[I]t

was a suspicious vehicle." The prosecutor referred to it in closing in that

manner. But the references were fleeting, and it was clear that defendant was

not charged with anything as a result of the stop. It was unlikely to have

prejudiced the outcome. See R. 2:10-2.

                                      VII.

      "Generally, a prosecutor is limited to commenting upon the evidence and

the reasonable inferences to be drawn therefrom." State v. Bucanis, 26 N.J. 45,

56 (1958). However, this rule does not preclude the prosecutor from making a

vigorous and forceful presentation of the State's case, possibly couched in

"trenchant terms."   Ibid. "[E]very excursion outside the evidence will not

necessarily vitiate a conviction and [ ] on the question whether the improper

comment shall have that effect, the making by trial counsel of a timely and

                                       25                                 A-2859-15T3
proper objection and the action of the trial judge in connection therewith are

ordinarily controlling considerations."      State v. Vaszorich, 13 N.J. 99, 119

(1953).

      "[N]ot every suspected deviation from perfection on the part of a

prosecutor will justify a reversal of a conviction." Bucanis, 26 N.J. at 56. Before

there is a reversal, the infraction must be clear and unmistakable. Ibid. The

prosecutor's conduct must have been so clearly and unmistakably improper and

substantially prejudiced defendant's right to have a jury fairly evaluate the merits

of his defense. State v. Smith, 167 N.J. 158, 181-82 (2001). If defense counsel

does not object to the prosecutor's remarks, the "remarks will not be deemed

prejudicial" as "[t]he failure to object suggests that defense counsel did not

believe the remarks were prejudicial at the time they were made." Frost, 158

N.J. at 83-84.

      Defendant contends that some of the prosecutor's comments, such as about

the meaning of guilt beyond a reasonable doubt was improper.               He also

commented upon the changes in defendant's appearance from the time of arrest

to the time of trial, specifically, that defendant's hairstyle was different, he had

grown facial hair, and that his eyebrows were different. Defendant asserts that

the prosecutor suggested that defendant changed his appearance in an attempt to



                                        26                                  A-2859-15T3
deceive the jury. Standing alone the statements may have been fair comment on

the evidence. Standing alone they may have been harmless error.

      It is improper for the prosecution to accuse the defendant of conspiring

with his counsel to "conceal and distort the truth" or deceive the jury. State v.

Darrian, 255 N.J. Super. 435, 457 (App. Div. 1992). Similarly, the prosecutor

should not "argue that defense counsel was misdirecting the jury from the truth

and trying to 'trip up' honest witnesses." Ibid.; see also State v. Sherman, 230

N.J. Super. 10, 16 (App. Div. 1988). However, it is "not improper for the

prosecutor to comment on the credibility of the defendant." Darrian, 255 N.J.

Super. at 458. When placed side by side with other problematic statements,

however, they may have affected the fairness of the process.

      With regard to reasonable doubt, the prosecutor said:

                   Confidence and accuracy.           [Seventy-five]
            percent. Doesn't sound great, but remember what
            beyond a reasonable doubt is. More likely than not is
            [fifty-one] percent. Absolute certainty is 100 percent.
            Nowadays, my kids get grades of 110. I don't know
            how you do that, but they get 110. I thought 100
            percent was the most you can go. [Seventy-five]
            percent is within that range, but there's a qualification
            there.

                   If Ms. Grant said, I was 100 percent certain, but
            I didn't see his hair, how credible is that? And they each
            said: the hair threw me off. I've got to factor that in.
            They did hand manipulation, everything, to try to adjust
            for the hair. And what did Detective Martin say? I was

                                       27                                A-2859-15T3
            stuck with that photo and I had to adjust for the hair.
            So I submit to you that her [seventy-five] percent is 100
            percent based on what she saw, and she saw this. She
            saw this. This close.

      A review of the context in which these statements were made, however,

makes clear that the discussion was not about reasonable doubt, but rather the

witness's identification of defendant. See Frost, 158 N.J. at 85.

      The prosecutor urged the jury to "do [its] job[,]" coming dangerously close

to a call to action, or asking the jury to protect society, or asking them to send a

message to those who commit crimes. "Warnings to a jury about not doing its

job is considered to be among the most egregious forms of prosecutor

misconduct." State v. Acker, 265 N.J. Super. 351, 356-57 (App. Div. 1993)

(finding that the prosecutor's argument that it was the function of the jury to

protect young victims of alleged sexual offenses was improper); see also State

v. Rose, 112 N.J. 454, 521 (1988); State v. Knight, 63 N.J. 187 (1973); State v.

Plowden, 126 N.J. Super. 228 (App. Div. 1974) ("We do not approve of the

argument that it's the jury's job to protect society). A call to action was both

unnecessary and has no place in a fair trial.

                                       VIII.

      We agree with defendant that Martin gave Grant positive feedback. The

judge should have included the feedback factor in the Henderson jury instruction


                                        28                                  A-2859-15T3
she gave.     State v. Henderson, 208 N.J. 208 (2011).          This would have

safeguarded the jury's assessment of the identifications. In the event of a retrial,

the court should consider charging the jury as to all of the pertinent Henderson

factors, including feedback and systems variables. See Model Jury Charges

(Criminal),   "Identification:   In-Court     and   Out-of-Court   Identifications"

(effective Sept. 4, 2012).

      It bears noting that the court did conduct a Henderson hearing before trial,

and found the out-of-court identifications to be reliable. The court did not find

any feedback as required by the case. Martin did, however, ask where the victim

had previously seen the person chosen from the array—but he improperly went

on to ask Grant if the person she identified was "the person who committed the

robbery," thus providing confirming feedback. He also probed a difference

between the quantity of hair in the photograph included in the photo array as

opposed to that which she described at the time of the robbery. After Grant

explained the difference between hairstyles, Martin said "sounds good."

                                        IX.

      This is one of those rare cases in which, even if none of the points

defendant raises was prejudicial error necessitating a new trial, certainly the

cumulative effect requires it. See State v. Orecchio, 16 N.J. 125, 129 (1954).



                                        29                                  A-2859-15T3
We do not reach defendant's other arguments; they are made moot by this

decision.

      Reversed and remanded.




                                  30                            A-2859-15T3